DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/2021 has been entered.

Response to Amendment
The Amendment filed on 2/3/2021 has been entered. Claims 19, 20 and 22-34 remain pending in the application and rejected. 

Response to Arguments
Applicant’s arguments on pages 9-10 with respect to claims 19 and 34 have been considered but are moot upon a further consideration and a new ground of rejection made under 35 U.S.C. 103 as being unpatentable over Jernigan (US PGPub 2016/0047679) in view of Bose (US PGPub 2013/0128022).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 20 and 22-34 are rejected under 35 U.S.C. 103 as being unpatentable over Jernigan (US PGPub 2016/0047679) in view of Bose (US PGPub 2013/0128022).

Regarding claims 19 and 34, Jernigan teaches a method for resource optimization (Jernigan, see abstract, Embodiments of the present disclosure provide techniques and configurations for an apparatus to reduce sensor power consumption, in particular, through predictive data measurements by one or more sensors), the method comprising a network node in an Internet-of-Things (IoT) system (Jernigan, see paragraph 0020, the system 100 may comprise a computing device 102 configured to manage a sensor module 101 that may include one or more sensors 106, 108, 110 (in some embodiments, a sensor array)):
predicting a likelihood that a future event will be detected by one or more IoT devices in the IoT system (Jernigan, see paragraph 0029, At least some measurable processes (e.g., process 180) may include events (e.g., events 182, 184) that may occur at substantially regular intervals. A pattern associated with such a process may be determined that may indicate a prediction of occurrence (appearance)  under different potential resource allocation and IoT device settings, subject to resource availability constraints (Jernigan, see paragraphs 0002 and 0027, sensors 106, 108, 110 may include different types of sensors, including, but not limited to, accelerometers, gyroscopes, barometers, infrared proximity sensors, visible light sensors, transducers, actuators, and the like. The measurable data indicative of a process may include different physical characteristics and parameters. Different sensor types consume different amounts of power); and
adapting, based on the predicting, at least one of resource allocation and IoT device settings in the IoT system for the future time (Jernigan, see paragraph 0034, After the pattern (e.g., a prediction of appearance of events 204, 206, 208 in the process 202) is determined, the sensor management module 150 may initiate measurements of the data of the process 202 by the one or more sensors 106, 108, 110 in a second data measurement mode 216, based on the determined pattern of events 204, 206, 208 comprising the process 202) such that the likelihood that the future event will be detected is maximized under the resource availability constraints according to a target optimization function (Jernigan, see paragraphs 0041, 0045 and 0046, Sampling rate may vary, e.g., in a continuous or aperiodic manner. For example, a sampling rate may vary over time as some sort of function. For example, the sampling rate may increase (e.g., have the highest value) around a point of interest corresponding to data points A1 of predicted appearances of events 204, 206, 208. A 

Jernigan teaches the above yet fails to teach wherein the predicting comprises evaluating a plurality of utility functions, each representing a probability of capturing the event at a future time under a different given resource allocation and IoT device configuration.
Then Bose teaches wherein the predicting comprises evaluating a plurality of utility functions, each representing a probability of capturing the event at a future time under a different given resource allocation and IoT device configuration (Bose, see paragraph 0281, In one or more embodiments of the invention, noise may be filtered from the motion capture data before sending, and the sample rate may be varied based on the data values obtained to maximize accuracy. For example, some sensors output data that is not accurate under high sampling rates and high G-forces. Hence, by lowering the sampling rate at high G-forces, accuracy is maintained. In one or more 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jernigan with intelligent motion capture element of Bose, because doing so would make Jernigan more efficient in intelligently calculate gravity vectors for orientation at one or more points in time to increase accuracy and change sampling rates as a function of time or acceleration to further increase accuracy over a G-force range (Bose, see paragraph 0017).

Regarding claim 20, Jernigan in view of Bose teaches wherein the predicting the likelihood comprises evaluating the plurality of utility functions each representing a probability of not capturing the event at the future time under a given resource allocation and IoT device configuration (Jernigan, see paragraph 0041, a sampling rate may vary over time as some sort of function. For example, the sampling rate may increase (e.g., have the highest value) around a point of interest corresponding to data points A1 of predicted appearances of events 204, 206, 208).

Regarding claim 22, Jernigan in view of Bose teaches further comprising:
receiving data captured by one or more IoT devices in the IoT system (Jernigan, see paragraph 0029, a pattern associated with such a process may be determined that may indicate a prediction of occurrence (appearance) of events in the process. The pattern associated with a process may be identified (e.g., derived from data indicative of 
predicting a likelihood that the future event will occur based on the received data (Jernigan, see paragraph 0029, After the pattern is identified, e.g., appearance of process events occurring at substantially regular intervals is predicted from the collected data, the pattern (e.g., appearance of process events as predicted) may be continuously verified, using the techniques described herein).

Regarding claim 23, Jernigan in view of Bose teaches wherein the adapting comprises maximizing an overall probability of detection of the future event for the IoT system (Jernigan, see paragraph 0041, a sampling rate may vary over time as some sort of function. For example, the sampling rate may increase (e.g., have the highest value) around a point of interest corresponding to data points A1 of predicted appearances of events 204, 206, 208).

Regarding claim 24, Jernigan in view of Bose teaches wherein the adapting comprises determining a state space comprising all possible resource allocation and IoT device setting permutations given the resource availability constraints (Jernigan, see paragraph 0041, a sampling rate may vary over time as some sort of function. For example, the sampling rate may increase (e.g., have the highest value) around a point of interest corresponding to data points A1 of predicted appearances of events 204, 206, 208).



Regarding claim 26, Jernigan in view of Bose teaches wherein the adapting comprises setting resource allocation and device settings in line with a state of the state space that maximizes the probability of detecting the future event under the resource availability constraints (Jernigan, see paragraph 0041, a sampling rate may vary over time as some sort of function. For example, the sampling rate may increase (e.g., have the highest value) around a point of interest corresponding to data points A1 of predicted appearances of events 204, 206, 208).

Regarding claim 27, Jernigan in view of Bose teaches wherein the adapting is performed during each of a plurality of consecutive time periods (Jernigan, see paragraph 0040, the sample rate may comprise taking 20 samples in 1 second and having the spacing between the samples variable. E.g., two consecutive sampling rates may be 1/100 seconds apart, then 1/10 seconds apart, and so on).



Regarding claim 29, Jernigan in view of Bose teaches wherein the IoT device settings comprise at least one of: whether to send data in the uplink, camera resolution, frame size, sample frequency, direction of view, resolution of captured data, and data frame rate (Jernigan, see paragraph 0045, Sampling rate may vary, e.g., in a continuous or aperiodic manner. For example, a sampling rate may vary over time as some sort of function. For example, the sampling rate may increase (e.g., have the highest value) around a point of interest corresponding to data points A1 of predicted appearances of events 204, 206, 208. A data measurement technique may be directed at reducing power consumption by the processor of a computing device engaged in processing measured data, such as the processor 132 of the computing device 102).

Regarding claim 30, Jernigan in view of Bose teaches wherein the network node comprises a plurality of network devices working in collaboration (Jernigan, see abstract, Embodiments of the present disclosure provide techniques and configurations 

Regarding claim 31, Jernigan in view of Bose teaches wherein the IoT system comprises a cloud computing system (Jernigan, see paragraph 0020, The sensor module 101 may be communicatively coupled 170 with the computing device 102).

Regarding claim 32, Jernigan in view of Bose teaches wherein the predicting comprises:
receiving data indicating that a game action has occurred at a speed and in a direction (Jernigan, see paragraph 0029, a pattern associated with such a process may be determined that may indicate a prediction of occurrence (appearance) of events in the process. The pattern associated with a process may be identified (e.g., derived from data indicative of the process) using a number of process data measurements accumulated over a period of time); and
predicting whether the future event will occur at a particular future time based on the received data (Jernigan, see paragraph 0029, After the pattern is identified, e.g., appearance of process events occurring at substantially regular intervals is predicted from the collected data, the pattern (e.g., appearance of process events as predicted) may be continuously verified, using the techniques described herein).

Regarding claim 33, Jernigan in view of Bose teaches further comprising selecting a best camera position for a next time period in a game depending on at least 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619.  The examiner can normally be reached on Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CHONG G KIM/Examiner, Art Unit 2457                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457